DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 5/2/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 5/2/2019 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Objections
Claim 1 objected to because of the following informalities:  Applicant recites, “areceived command”, which Examiner believes should read, “a received command”.  Appropriate correction is required.
Claims 14-16 include punctuation that detracts from a clear presentation of the limitations of the claim.  The added underscore and single quote characters are inappropriate for the claim content and should be, without substantially changing the meaning, rewritten without these characters.  While Examiner has indicated allowable subject matter in these claims, Examiner requires the claim punctuation be amended for clarification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 12-13, 17 rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Pat. App. Pub. 2005/0273649 A1) in view of Depew (U.S. Pat. App. Pub. 2004/0153723 A1).
Regarding claim 1, Jung discloses: a storage system connected with a plurality of storage devices (a plurality of storage units 10 including a main memory 4. Jung Fig. 1 and paras. 0030 and 0033.), which comprises; a first bridge configured to communicate with a main controller (a transaction is requested by the main controller 1 for access to the NDS 10 by means of the main bus bridge 3. Jung Figs. 1-2 and para. 0038.); a second bridge configured to enable communication with the first bridge (the main bus bridge 3 connects with the PCI bridge 20 in the network storage unit 10. Jung Figs. 1-2 and paras. 0038-0040.); a first storage device configured to enable communication with the first bridge (the main memory 4 (reads on the recited first storage device) communicates with the main bus bridge 3. Jung Fig. 1 and para. 0030.); and a second storage device and a third storage device configured to enable communication with the second bridge (a second and third storage devices (see multiple storage discs 10 in Fig. 2) in communication with the PCI bridge 20. Jung Fig. 2 and para. 0041.), wherein the first bridge has a controller, the controller transmits a command corresponding to a received command to the second bridge, based on the received command that has been received from the main controller being a command not corresponding to the first storage device and an access destination of the main controller being the second bridge (requests arrive at the main bus bridge 3 from the main controller 1 and are transferred (transmitted) by the main bus bridge 3 to the PCI bus 70 by means of the PCI bridge 20 for the destination at the storage devices 110 on the NSU 10.).
Jung does not disclose: the controller transmits the command corresponding to the received command to the second bridge or the first storage device, based on the received command that has been received from the main controller being a command corresponding to the first storage device.
However, Depew does disclose: the controller transmits the command corresponding to the received command to the second bridge or the first storage device, based on the received command that has been received from the main controller being a command corresponding to the first storage device (the bridge 8 (one of two coupled bridges) connects with the memory boards 4 and 6 (interpreted at the first storage device based upon the architecture of the primary reference). Depew Fig. 1, para. 0010. The bridge comprises a control unit that controls transactions to the memory boards. Depew Fig. 1, para. 0010. The memory boards function as the working memory for the processors 2, so commands and data are transmitted from the processors 2 through the bridge 8 for control and transmission corresponding to the memory boards. Depew Fig. 1, para. 0010.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data transmission controller incorporating multiple bridge elements to controlling the data storage among multiple storage devices of Jung with handling data storage commands to memory elements by way of a bridge comprising a controller based upon the teachings of Depew.  The motivation being to employ separate bridge controllers to handle memory storage requirements with the ability of system and storage expansion. Depew paras. 0010-0011. 
Regarding claim 9, Jung in view of Depew discloses the limitations of claim 1, wherein if the command corresponding to the first storage device is a standard command that accesses the first storage device, the controller transmits the command corresponding to the received command to the first storages device (the bridge 8 (one of two coupled bridges) connects with the memory boards 4 and 6 (interpreted at the first storage device based upon the architecture of the primary reference). Depew Fig. 1, para. 0010. The bridge comprises a control unit that controls transactions to the memory boards. Depew Fig. 1, para. 0010. The memory boards function as the working memory for the processors 2, so commands and data are transmitted from the processors 2 through the bridge 8 for control and transmission corresponding to the memory boards. Depew Fig. 1, para. 0010.).  
Regarding claim 10, Jung in view of Depew discloses the limitations of claim 1, wherein the second bridge has a mirror controller that performs mirroring to the second storage device and the third storage device (the computing system uses a mirrored mode such that one of the memory boards may be designated as the primary board for memory reads, each stat write may take place to each memory board to protect against failure of the other board. Depew para. 0018.).  
Regarding claim 12, Jung in view of Depew discloses the limitations of claim 1, wherein the main controller, the first bridge, and the second bridge are connected in series (bus bridge 3 and PCI bridge 20 are connected in series. Jung Figs. 1-2.).  
Regarding claim 13, Jung in view of Depew discloses the limitations of claim 1. Jung in view of Depew does not disclose: wherein the first storage device is an SSD, and the second storage device and the third storage device are HDDs.
However, Pamley does disclose: wherein the first storage device is an SSD, and the second storage device and the third storage device are HDDs (controllers can interact with one or more storage device including a combination of HDDs and SDDs. Pamley para. 0132. Selecting between HDD and SDD is functionally similar enough to amount to a design choice.).  
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data transmission controller incorporating multiple bridge elements to controlling the data storage among multiple storage devices of Jung with employing an SSD with the first bridge and an HDD coupled to the second bridge based upon the teachings of Pamley.  The motivation being flexibility to employ preferred storage device technology. Pamley para. 0132.
Regarding claim 17, Jung discloses: a control method to control a storage system connected with a plural storage devices (a plurality of storage units 10 including a main memory 4. Jung Fig. 1 and paras. 0030 and 0033.), which comprises: a first bridge configured to communicate with a main controller (a transaction is requested by the main controller 1 for access to the NDS 10 by means of the main bus bridge 3. Jung Figs. 1-2 and para. 0038.); a second bridge configured to enable communication with the first bridge (the main bus bridge 3 connects with the PCI bridge 20 in the network storage unit 10. Jung Figs. 1-2 and paras. 0038-0040.); a first storage device configured to enable communication with the first bridge (the main memory 4 (reads on the recited first storage device) communicates with the main bus bridge 3. Jung Fig. 1 and para. 0030.); and a second storage device and a third storage device configured to enable communication with the second bridge (a second and third storage devices (see multiple storage discs 10 in Fig. 2) in communication with the PCI bridge 20. Jung Fig. 2 and para. 0041.), wherein the first bridge has a controller, the method comprising: transmitting a command corresponding to the received command from the controller to the second bridge, based on the command that has been received from the main controller being a command not corresponding to the first storage device and an access destination of the main controller being the second bridge (requests arrive at the main bus bridge 3 from the main controller 1 and are transferred (transmitted) by the main bus bridge 3 to the PCI bus 70 by means of the PCI bridge 20 for the destination at the storage devices 110 on the NSU 10.).
Jung does not disclose: transmitting the command corresponding to the received command from the controller to the second bridge or the first storage device, based on the command that has been received from the main controller being a command corresponding to the first storage device.
However, Depew does disclose: transmitting the command corresponding to the received command from the controller to the second bridge or the first storage device, based on the command that has been received from the main controller being a command corresponding to the first storage device (the bridge 8 (one of two coupled bridges) connects with the memory boards 4 and 6 (interpreted at the first storage device based upon the architecture of the primary reference). Depew Fig. 1, para. 0010. The bridge comprises a control unit that controls transactions to the memory boards. Depew Fig. 1, para. 0010. The memory boards function as the working memory for the processors 2, so commands and data are transmitted from the processors 2 through the bridge 8 for control and transmission corresponding to the memory boards. Depew Fig. 1, para. 0010.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data transmission controller incorporating multiple bridge elements to controlling the data storage among multiple storage devices of Jung with handling data storage commands to memory elements by way of a bridge comprising a controller based upon the teachings of Depew.  The motivation being to employ separate bridge controllers to handle memory storage requirements with the ability of system and storage expansion. Depew paras. 0010-0011.

Allowable Subject Matter
Claims 2-8, 11, and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mitsubayashi (U.S. Pat. App. Pub. 2007/0168594 A1), Toguchi (U.S. Pat. App. Pub. 2003/0126332 A1), Hoese (U.S. Pat. 7,051,147 B2), Ikeda (U.S. Pat. App. Pub. 2006/0114918 A1), Tanaka (U.S. Pat. App. Pub. 2013/0254487 A1), Nishita (U.S. Pat. App. Pub. 2012/0159265 A1), Rothman (U.S. Pat. App. Pub. 2007/0073916 A1), Lien (U.S. Pat. App. Pub. 2007/0028082 A1), Gaspard (U.S. Pat. App. Pub. 2003/0051110 A1), Turrie (U.S. Pat. 10,498,783 B2), Cardona (U.S. Pat. 7,835,373 B2), and Tsuruta (U.S. Pat. 7,526,592 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493